DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10-19, 21-26, 31-34, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the instant Specification and original claims do not disclose the second carrier substrate only receiving light through the third surface. The instant Specification seems to indicate this is not the case (see Fig. 4) where light is disclosed at least as entering from a side surface with triangular cavities. 
Further regarding claim 1, the instant Specification and original claims do not disclose an upright surface for the triangular profile being approximately perpendicular to the bottom surface as claimed. The instant Specification instead discloses triangular cavities where the upright surface is perpendicular (see Fig. 4). There is no reference to any other triangular shape. 
Regarding claim 36,  the instant Specification and original claims do not disclose the second carrier substrate only receiving light through the third surface. The instant Specification seems to indicate this is not the case (see Fig. 4) where light is disclosed at least as entering from a side surface with triangular cavities. 
Further regarding claim 36, the instant Specification and original claims do not disclose an upright surface for the triangular profile being approximately perpendicular to the bottom surface as claimed. The instant Specification instead discloses triangular cavities where the upright surface is perpendicular (see Fig. 4). There is no reference to any other triangular shape. 
Last regarding claim 36, there is no reference in the instant Specification to the laminate being a roll. There is a disclosure of the method of forming the laminate using a roll-to-roll procedure but this has to do with how the laminate is embossed and combined and not with the final product (see instant Specification, page 8, lines 19-21).
The remaining claims are rejected for depending on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10-19, 21-26, 31-34, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately perpendicular” in claims 1 and 36 is a relative term which renders the claim indefinite. The term “approximately perpendicular”” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no description in the instant Specification as to the shape of the cavities beyond that they may be triangular and a figure which shows an upright surface that is perpendicular. Therefore, it is not clear what angles would be included by an approximate right angle.
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 13-19, 26, and 31-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (KR 2009002875 A) .
Regarding claim 1, Kim discloses a liquid crystal display device with optimized viewing direction (page 1, lines 19-21) comprising a light source, optical sheet, liquid crystal display panel, and direction sheet which has a plurality of prisms that form right-angled triangle shape facing the liquid crystal display which will form right angle triangle cavities as claimed (page 2, line 67 to page 3, line 84; page 7, line 285 to page 8, line 291 and Figs. 2b and 4). The first carrier element may be considered any of the light guide plate, optical sheet or liquid crystal display all of which have flat surfaces and are transparent since light flows through the sheets (see Fig. 1 and page 4, lines 136 to 163). The second carrier element is considered the prism sheet where light enters on the prism side and exits on the flat side and is considered transparent given light flows through the sheet (Fig. 4). Both elements are made of a single layer (Fig. 4). 
Regarding claims 13-17, Kim discloses additional layers where the layers work together including the prism layer to display an image (page 2, lines 67-71).
Regarding claims 18-19, Kim discloses an additional prism sheet which is embedded in the optical sheet to redirect light (Fig. 4 and page 5, lines 198 to 201).
Regarding claim 26, the prisms form a triangle relief pattern (page 7, lines 285 to 289).
Regarding claims 31-34, the terms “light coupling or transmission element,” “a light collimation, diffusion, or diverging element,” “a window structure,” or “a greenhouse illumination element” are considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed laminate structure and the terms “light coupling or transmission element,” “a light collimation, diffusion, or diverging element,” “a window structure,” or “a greenhouse illumination element” merely state the intended use for the laminate with no additional limitations imposed on the structure.
Claim(s)  1, 3-4, 10, 12-19, 21-24, 26, and 31-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walton et al. (US Pub. 2007/0133094).
Regarding claim 1, Walton discloses an optical film provided for use in a light source or display comprising a light transmissive substrate with a surface relief formed on at least one major surface light passes through some of the film and is reflected by other parts of the film (abstract). The display comprises a waveguide, diffuser, and optical film laminated to the backlight where any of the diffuser or backlight may be considered the first carrier elements with flat surfaces made of a single piece of material and where given light is transmitted through the layers, the layers are considered transparent. The optical film with grooves facing the backlight define a cavity (Fig. 1 and [0055]-[0057]). The film comprises a substrate with a first surface relief (single piece of material) which is a groove that may be filled with reflective fill or substantially nonreflective fill ([0013]) where the grooves form cavities that are triangles and where the upright surface is approximately perpendicular to the bottom surface ([0059], [0069] and Figs. 1 and 2 where the angle is 87 degrees which is considered approximately perpendicular and see Fig. 15, [0089]).  
Regarding claim 3, Walton discloses the fill being aluminum or non-reflective material which planarizes the surface which is considered to disclose a solid material ([0075]-[0076]).
Regarding claim 4, Walton discloses the material forming the surface relief comprising acrylic with a refractive index of 1.49 or and the fill being aluminum which is considered to have a different refractive index ([0069] and [0075]).
Regarding claim 10, Walton does not specifically disclose the optical film being a bendable film but does disclose the film being acrylic ([0069]) with a thickness of 150 microns ([0062]) which is considered sufficiently small to have some amount of bendability. 
Regarding claims 12 and 21-24, Walton discloses a second relief structure which may be on the same optical film as the first relief structure or provided as a separate film where the film provides optical properties and is plastic ([0077], [0080] and [0096]). Specifically regarding claim 24, a surface structure will either be hydrophobic or hydrophilic. 
Regarding claims 13-17, Walton discloses additional layers where the layers work together including the optical film to display an image ([0056] and [0098]).
Regarding claims 18-19, Walton discloses at least one additional relief layer that will redirect light (([0077], [0080] and [0096]).
Regarding claim 26, Walton discloses trapezoids or triangles (Figs. 2, 9, and 15).
Regarding claims 31-34, the terms “light coupling or transmission element,” “a light collimation, diffusion, or diverging element,” “a window structure,” or “a greenhouse illumination element” are considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed laminate structure and the terms “light coupling or transmission element,” “a light collimation, diffusion, or diverging element,” “a window structure,” or “a greenhouse illumination element” merely state the intended use for the laminate with no additional limitations imposed on the structure.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim or Walton as applied to claim 1 above, and further in view of Beeson (US 5,396,350).
Kim or Walton discloses the laminate of claim 1 as discussed above.
Kim or Walton does not specifically disclose the second element being thinner than the first element or the first element being plastic.
 Beeson discloses a backlight apparatus (transmission element) comprising an array of microprisms attached to a substrate (second carrier element) and a slab waveguide which are attached so that there is a grating relief pattern embedded between the two elements (abstract, col. 7, lines 4-9, Figs. 4, 7, 8, 12, and 15). There is an interstitial region between the microprisms which may be filled with any material with a refractive index that is less than the refractive index of the microprism where the material may include air or fluoropolymer (material with a different refractive index) (col. 6, lines 28-35). Beeson discloses a prism height of 0.016 inches, prism substrate that is 0.004 inches and acrylic slab that is 0.25 inches thick which discloses the substrate and prisms being thinner than the slab waveguide (see Example 1, col. 14, lines 21-22, col. 15, lines 11-12 and lines 21-22). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the optical elements in Kim or Walton could have similar thickness dimensions to those described in Beeson including dimensions where the prism and prism substrate is less than a base film like the acrylic slab described in Beeson as known suitable optical component thicknesses and material.  
In the alternative, claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim or Walton as applied to claim 1 above, and further in view of Matsuda et al. (US Pub. 2006/0021267 A1).
Kim or Walton discloses the laminate of claim 1 as discussed above. Kim or Walton further discloses the optical assembly being used in a display (see discussion above). 
To the extent Kim or Walton does not specifically disclose the embedded surface relief features that are configured to establish a visual message when cooperating with incident light where the message may exhibit a picture and/or number of symbols, numbers and/or letters, Matsuda discloses an internally illuminated sign comprising an information display layer, surface protection layer, retroreflective layer and light scattering layer disposed on a light source with a light guide where all the components are enclosed in a housing ([0091] and [0094]). The information display layer may be an independent layer or it may be stuck on each of the surface protection layer, retroreflective layer and light-scattering layer ([0092]), displays information with letters or images ([0037]) and can have relief forms (Figs. 1-3 and [0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the optical assembly used as a display in Kim or Walton could include an information display layer as taught in Matsuda as a way to display information to the viewer (Matsuda, [0039]).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim or Walton as applied to claim 1 above, and further in view of Deng (US Pub. 2007/0231542 A1).
Kim or Walton discloses the laminate of claim 1 as discussed above. Kim or Walton further discloses the optical assembly being part of a display device (see discussion above) but does not disclose a coating or surface structure having a surface relief pattern which having the specific function of antireflection, hydrophobic, hydrophilic or self-cleaning.
Deng discloses an article with a surface portion which is textured (surface relief pattern) where the article surface has low wettability (hydrophobic), high light transmission and is durable ([0001]-[0002]) and is further surface self-cleaning and wear resistant ([0047]). The surface can be incorporated into a transparent coating for a number of different applications including on display screens ([0047]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a transparent coating with the surface portion taught in Deng into the display device in Kim or Walton to give the display hydrophobic, self-cleaning and wear resistant properties while still maintaining transparency of the coating (Deng, [0047]).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim or Walton as applied to claim 1 above, and further in view of Shimazaki et al. (US Pub. 2008/0259248 A1).
Kim or Walton discloses the laminate of claim 1 as discussed above. Kim or Walton does not specifically disclose submicron size forms in the embedded pattern.
Shimazaki discloses a multi-lens member including a base member which has light transmissivity and a plurality of second lenses which are formed on the plurality of first lenses to improve the optical performance of an illumination apparatus (abstract) where in one embodiment there is a first prism-shaped structure and a second prism shaped structure provided on the surface of the first prism to create a step-shaped structure ([0140] and Fig. 19). Shimazaki discloses the first prisms having a height of 16 microns and width of 8 microns ([0109]). Shimazaki does not disclose the size of the second smaller set of prisms but the prisms would be smaller (see Fig. 19) so that it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the second set of prism would be smaller than 8 microns which would include sizes of less than 1 micron given the teaching that the second prism size will be smaller. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that Kim or Walton should have a second set of prisms on a surface of the first prism structure as taught in Shimazaki to improve efficiency of utilization of the incident light and improve luminance (Shimazaki, [0140]) where, as suggested in Shimazaki, the second set of prisms will be much smaller than the first set which would include a size of less than 1 micron (Shimazaki, Fig. 19).

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 4/25/2022, with respect to the rejection(s) of claim(s) 1-4, 10-19, 21-26, 31-34, and 36 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim; Walton; Kim or Walton in view of Beeson; Kim or Walton in view of Matsuda; Kim or Walton in view of Deng; and Kim or Walton in view of Shimazaki.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783